Citation Nr: 9932269	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for depressive 
reaction, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953 and from April 1961 to September 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for depressive reaction to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  Pursuant to 
this regulation, to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

Depressive reaction is productive of no more than moderate 
social and industrial impairment and is without reduced 
reliability and productivity.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for depressive reaction are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected depressive 
reaction has increased in severity.  He wrote that he was 
discharged from service for depression and was initially 
assigned a 30 percent evaluation.  The veteran contends that 
he is in worse shape now than he was at discharge.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

The rating criteria changed during the pendency of the claim.  
Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including major depressive disorder, were evaluated as 100 
percent disabling where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation required that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, with 
psychoneurotic symptoms of such severity that the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 30 
percent evaluation required that impairment of the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms which resulted in a 
reduction of initiative, flexibility, efficiency and 
reliability levels so as to produce definite industrial 
impairment.  38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety, 
dissociative, somatoform, mood and chronic adjustment 
disorders and major depressive disorder, is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..........30 

38 C.F.R. §4.130 (1999).  

The Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (1999).  When an increased rating is at 
issue, the most probative evidence of the degree of current 
disability is that which has been generated in proximity to 
the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  


I.  Background

Service connection for depressive reaction was granted in 
February 1966 and assigned a 30 percent rating.  In October 
1966 the veteran's benefits were terminated because he failed 
to report for his scheduled examination.  The veteran made a 
claim for an increased rating for depressive reaction in 
January 1995.  The evaluation was increased to 10 percent in 
January 1998 then to 30 percent in July 1999.  

The veteran was seen in the mental hygiene clinic in February 
1995.  His wife continued to have health problems and this 
caused some conflict in their marriage.  The impression was 
considerable decrease in depression.  Medication appeared to 
help.  

At the May 1995 VA examination the veteran was very talkative 
and very easygoing.  He was coherent and pushed the speech 
most of the time.  Sometimes the veteran was unable to stop 
when he was talking.  He spoke loudly and was a good 
historian.  The veteran did not want to understand sometimes; 
used manipulation or was manipulative.  He was very easily 
agitated.  According to his wife he could be very agitated 
and very impulsive.  The veteran had some manic features.  
His affect was appropriate and his mood swings were up and 
down.  When he was on the top he exploded and became very 
impatient and impulsive towards his wife.  She said that they 
did not get along well in the way that they had some 
misunderstandings sometimes.  

Upon examination no thought disorders were elicited, but 
there was some special divine perception.  The veteran 
explained that he could be on the spiritual side sometimes, 
and that he could see God and the problems when he needed to 
help someone.  The veteran was oriented and his memory was 
good for recent and remote events.  He mentioned just three 
presidents that he was asked, like Clinton, Bush and Reagan.  
In the subtraction of 100 and 40 he was good.  Intellectually 
the veteran was apparently of above average intelligence.  
Judgment and insight were both good.  The diagnoses were 
bipolar disorder and obsessive compulsive disorder.  

The veteran's Global Assessment of Functioning (GAF) score 
was 75.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders at 32 (4th ed. 1994) 
[hereinafter DSM-IV].  See Carpenter v. Brown, 8 Vet. App. 
240, 243, 244 (1995).  A 71 to 80 GAF rating indicates that 
if symptoms were present, they were transient and expectable 
reactions to psychosocial stressors; no more than slight 
impairment in social, occupational or school functioning.  

The examiner recommended psychological testing for diagnosis 
and personality assessment.  

The psychological assessment of December 1995 revealed a 
cooperative veteran who spoke fluently, articulately and 
reasonably concisely.  There was no evidence of 
disorganization or unusual thought processes.  Although his 
affect was somewhat dysphoric, there was no psychomotor 
retardation, tearfulness, or blunting of affect.  The veteran 
complained of loss of interest, social withdrawal, not caring 
whether he lived or died, and sleep disturbance (sleeping 
during the day).  Problems and stressors included marital 
conflict, financial difficulties, impotency (for which he was 
receiving medical treatment), and an inability to do what he 
once could.  The veteran denied current thoughts of suicide, 
in part because of his religious convictions.  He said that 
he would not care if God took him home; portrayed a defensive 
and rigid person who viewed himself in a highly ethical and 
moralistic manner.  

He described himself as lacking in social anxiety and 
comfortable in social situations, but there appeared to be a 
mild tendency to avoid social groups at the present time.  
Interpersonally, the veteran may have been egocentric, 
immature, undisciplined, distrustful, resentful, 
manipulative, and demanding, and there was a tendency to 
blame others for his problems.  He was hostile in his 
relationships, and he admitted to family strife and 
conflicts, but he did not report control of anger as a 
problem.  

Chronic depression with accompanying anxiety and somatic 
preoccupation appeared to be present.  The veteran suffered 
from physical malaise, health concerns, decreased interest, 
impaired concentration and fatigability.  There were reports 
of self-dissatisfaction and regrets, but the veteran did not 
seem to be seriously lacking in self-esteem or self-worth.  
However he did report very strong feelings of hopelessness 
and a loss of desire to go on living, although he denied 
thoughts of suicide.  

The results of the assessment were indicative of moderate 
depression in a self-centered and immature person.  Multiple 
symptoms of depression were present with accompanying anxiety 
and somatic preoccupation but the most bothersome aspect was 
the patienter.  The veteran denied suicidal thoughts and 
indicated that his new antidepressant medication produced 
some improvement in his mood.  The magnitude of the veteran's 
disorder seemed to be serious and continued medical treatment 
with psychotherapy and other psychosocial interventions was 
strongly recommended.  

At the March 1996 VA examination the veteran's affect and 
mood reflected depression.  There was no gross evidence of 
psychosis.  Sensorium was clear to gross testing.  Insight 
and judgment appeared to be preserved.  The veteran noted 
that he was hospitalized at Kessler Air Force Base by the 
base psychiatrist, he said that he was severely depressed.  

The examiner concurred with the December 1995 diagnosis of 
moderate to severe depression.  He also concurred with the 
recommendation that continued treatment for the veteran's 
medical problems as well as psychiatric treatment with both 
antidepressant medication and psychotherapy as well as other 
psychosocial interventions be continued and was strongly 
recommended.  The veteran's level of social, vocation and 
industrial adjustment appeared to be impaired.  

There was a central office hearing in August 1996.  The 
veteran's depressive reaction was not the subject of the 
hearing.  

In October 1996 a private doctor examined the veteran.  The 
impression included depression.  

At the December 1997 VA examination the veteran was 
cooperative throughout, but very talkative.  He had to be 
interrupted several times so that the examiner could get 
detailed information from his past history.  The veteran was 
extremely preoccupied with compensation for depression.  He 
exhibited good eye contact and there were no abnormal motor 
movements.  His mood was described as depressed.  His affect 
was within normal limits.  His speech was regular in terms of 
rate and rhythm, however he was talkative.  Thought process 
was logical and coherent.  There was no flight of ideas, no 
tangentially and no circumstantiality.  He was able to focus, 
sustain, and shift attention.  

Thought content was negative for auditory or visual 
hallucinations.  There was no evidence of delusional 
thinking, any ideas of reference and any obsessions or 
compulsions.  Memory, short and remote, were adequate.  
Insight and judgment were fair.  He said the President before 
Carter was Nixon.  He did not report problems with memory.  

The assessment was rule out adjustment disorder with 
decreased mood.  The veteran reported a history of major 
depression.  He claimed to have a decreased mood secondary to 
several medical problems.  The GAF was 70.  A GAF between 61 
and 70 indicated some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

In summary the examiner stated that the veteran reported 
decreased mood and subjective complaints of decreased 
concentration.  He seemed to have an adjustment reaction 
secondary to all of his physical problems.  Psychological 
testing would help clarify his psychopathology.  

At the July 1998 VA examination the veteran was alert and 
oriented to time, place, person and objects.  He exhibited 
good eye contact, had no abnormal motor activity.  His mood 
was slightly depressed and his affect was slightly 
constricted.  The veteran's speech was regular in terms of 
rate and rhythm; he was talkative.  His thought process was 
coherent; there were no flight of ideas and no loosening of 
association.  He was able to focus, sustain and shift 
attention.  The veteran's thought content was negative for 
auditory or visual hallucinations.  Thought broadcasting 
thought insertion or thought control was not noted.  There 
was no evidence for delusional thinking or no ideas of 
references.  Obsessions or compulsions were not noted.  The 
veteran was preoccupied with the type of depression the 
examiner was going to diagnosis.  Memory short and remote was 
adequate.  Proverbs were fair.  Insight and judgment were 
fair.  

The assessment was depressive disorder, not otherwise 
specified.  The GAF between 55 and 60.  A GAF between 51 and 
60 indicated moderate symptoms or moderate difficulty in 
social occupational or school functioning.  

II.  Analysis

The veteran's claim is well grounded.  He has alleged an 
increase in severity, and in part the RO agreed by granting a 
30 percent evaluation.  The Board also notes that at least 
one examiner determined the disorder to be moderate to 
severe.  However, the Board is under an obligation to review 
all the evidence of record and weigh that evidence.  When all 
the evidence is assembled, the Secretary, is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also notes the Court's holding in Massey v. Brown, 
7 Vet. App. (1994).  However, the regulatory criteria were 
changed and the current criteria provide a general rating 
formula rather than a formula that distinguishes between 
psychotic and anxiety or mood disorders.  Therefore, all 
positive and negative evidence is addressed.

The preponderance of the evidence establishes that the 
disorder does not meet the criteria for a higher evaluation 
under the old criteria.  Severe or considerable disability is 
required under the old criteria to warrant an evaluation in 
excess of the current 30 percent.  A higher evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, with psychoneurotic symptoms of such severity that 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
The preponderance of the evidence reflects that the 
psychiatric disorder does not result in considerable or 
severe impairment. 

The May 1995 VA examination report rendered a GAF of 75.  
This indicated transient and expectable reactions to 
psychosocial stresosrs; no more than slight impairment in 
social, occupational or school functioning.  The results of 
the December 1995 psychological assessment were indicative of 
moderate depression in a self-centered immature person.  The 
December 1997 VA examination report provided a GAF of 70.  
This indicated some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  The July 1998 VA 
examination report denoted a GAF between 55 and 60.  This 
indicated moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
veteran's depressive reaction is moderate at best based on 
the psychiatric examination results.  

The Board is aware that the veteran commented that he was 
more severe and that an examiner noted moderate to severe.  
The Board concludes that the far more detailed analysis 
provided by the other examiners is more probative of the 
degree of impairment than the veteran's own opinion and a 
reported range of from moderate to severe.  The other 
examiners noted the manifestations and provided GAFs of 75, 
70 and between 60 and 55.  The GAFs entered by the examiners 
represent their professional opinions regarding the degree of 
the veteran's impairment.  The most probative evidence 
establishes that there is no more than moderate social and 
industrial impairment.  

Under the new criteria an increased evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and-long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The record does not document impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; or difficulty in establishing and maintaining 
effective work and social relationships.  

At the May 1995 examination the veteran was oriented and his 
memory was good for remote and recent events.  This 
establishes that he does not have objective evidence of 
impairment of memory.  Intellectually he was of above average 
intelligence.  His judgment and insight were good.  The 
December 1995 psychological assessment did not reveal 
evidence of disorganization or unusual thought process.  The 
veteran's affect was dysphoric, however there was no 
psychomotor retardation, tearfulness or blunting of affect.  
He denied thoughts of suicide.  The veteran described himself 
as lacking in social anxiety and comfortable in social 
situations, but there appeared to be a mild tendency to avoid 
social groups at the time of the assessment.  He was hostile 
in his relationships, and admitted to family strife and 
conflicts, but he did not report control of anger as a 
problem.  

At the March 1996 VA examination the veteran's affect and 
mood reflected depression.  His insight and judgment were 
preserved.  At the December 1997 VA examination the veteran's 
speech was regular in terms of rate and rhythm.  His short 
and remote memory was adequate and his insight and judgment 
were fair.  The veteran's thought process was logical and 
coherent.  There was no flight of ideas, no tangentially and 
no circumstantiality.  He was able to focus, sustain and 
shift attention.  Auditory or visual hallucinations were not 
noted.  There was no evidence of delusional thinking, any 
ideas of reference and any obsessions or compulsions.  

At the July 1998 VA examination the veteran's mood was 
slightly depressed and his affect was slightly constricted.  
His speech was regular and his thought process was coherent.  
There was no flight of ideas and no loosening of association.  
Panic attacks were not noted in any examination report.  The 
veteran's disorder does not meet the criteria for a higher 
evaluation under the regulations effective after November 7, 
1996.  

As the veteran's symptoms do not meet the requirements for a 
higher evaluation under the old or the new criteria an 
increased evaluation is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 4.7 
(1999).  



ORDER

An evaluation in excess of 30 percent for depressive reaction 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

